Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 3, 2022

                                      No. 04-22-00579-CV

                          IN THE INTEREST OF D.J.R., A CHILD

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA02365
                           Honorable Nicole Garza, Judge Presiding


                                         ORDER
         This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The reporter’s record was originally due September 19, 2022 but was not
filed. On September 21, 2022, this court notified the court reporter by letter that the reporter’s
record was late and instructed the court reporter to file the record or a notice of late record by
October 1, 2022. The court reporter has filed neither. Accordingly, we ORDER the court reporter
to file the reporter’s record by October 13, 2022. See TEX. R. APP. P. 35.3(c).


       It is so ORDERED October 3, 2022.


                                                                   PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT